Citation Nr: 0807240	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
gastrointestinal disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
peripheral vascular disability manifested by skin ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to June 1968.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedurally, the Board remanded the case in November 2004 
for the purpose of ensuring compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and obtaining an additional VA examination.  The AMC 
denied the veteran's claims in a December 2006 supplemental 
statement of the case (SSOC).  The Board again remanded the 
case in April 2007 for the purpose of ensuring compliance 
with the remand instructions set forth by the Board in 
November 2004.  After the requested development was completed 
to a reasonable extent, the AMC denied the veteran's claims 
in an August 2007 SSOC and the appeal was returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent evidence of evidence of record relates the 
veteran's antral gastritis and erosive duodenitis to VA care 
and treatment in June 2000, to include the prescribing of 
non-steroidal anti-inflammatory drugs.  

2.  There has been no demonstration by the competent clinical 
evidence of record that the veteran's additional peripheral 
vascular disability manifested by skin ulcers was due to the 
veteran's care and treatment at a VA facility in June 2000.


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation for antral 
gastritis and erosive duodenitis, as if a service connected 
disability, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
peripheral vascular disability manifested by skin ulcers have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
February 2001, March 2001, December 2004, July 2006, and May 
2007 letters from VA to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Additionally, the July 2006 and May 2007 letters 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a SSOC was provided 
to the veteran (most recently in August 2007).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

In an April 2007 written presentation to the Board, the 
veteran's representative argues that VA failed in its duty to 
assist by not obtaining quality assurance records from the VA 
Medical Center.  

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500-
17.511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  In this 
regard, the Board does not have the authority to invalidate 
VA regulations or adjudicative manuals.  Procurement of 
quality assurance records would necessarily entail their 
disclosure to the veteran's representative.  Re-disclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  The 2004 and 2007 
Board remands were generated, in part, to obtain evidence as 
to the diagnosis and etiology of the veteran's current 
gastrointestinal and peripheral vascular disabilities and 
opinions as to whether either was proximately caused by his 
course of treatment at VA.  In this case, VA examinations 
were scheduled in 2005 and 2007, and the record indicates 
that the veteran failed to appear for examination scheduled 
in 2007.  The record also indicates that the veteran was 
notified of the provision of 38 C.F.R. § 3.655.  Neither the 
veteran nor his representative has provided an "adequate 
reason" or "good cause" for the veteran's failure to report 
to be examined in 2007.  The veteran was contacted regarding 
the time and place to appear for VA examination and has since 
made no contact with VA to schedule another appointment.  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  There is no such clear evidence to 
rebut the presumption of notification in this case.  Although 
the record indicates that the veteran has changed his address 
numerous times since the filing of his claim in 2000, the 
notification letters were not returned as undeliverable and 
the veteran has not denied receiving them.  Even such a claim 
would be insufficient to rebut the presumption of regularity 
where there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  Moreover, the SSOC in August 
2007 specifically noted that the veteran had failed to report 
for a VA examination scheduled in July 2007, and he was 
afforded the opportunity to reply.  He failed to respond, and 
thus has not provided good cause for his failure to report.  
The evidence thus suggests that he received notice of the 
examination, and he simply failed to report.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examination has not been shown.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability  resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2). 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

In this case, the veteran filed his § 1151 claim in November 
2000.  Accordingly, the post-October 1, 1997 version of the 
law and regulation, as outlined above, must be applied.  See 
VAOPGCPREC 40-97 (stating that all Section 1151 claims which 
were filed after October 1, 1997, must be adjudicated under 
the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA).

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a gastrointestinal disability 
and a peripheral vascular disability manifested by skin 
ulcers.  He essentially contends that his current 
gastrointestinal symptomatology is the result of various 
medications prescribed by VA physicians over the years to 
treat his peripheral vascular disability, namely blood 
thinners such as coumadin, and non-steroidal anti-
inflammatory drugs (NSAIDs) such as aspirin and naprosyn.  
He specifically argues that the prescription of these drugs 
concurrently was instrumental in bringing about his current 
stomach maladies.  The veteran has specifically contended 
that he suffers from stomach pain and sores on his legs as 
the result of improper treatment at the VA Medical Center 
(MC) in Chillicothe, Ohio, from June 17, 2000 to June 27, 
2000.  He argues that he sustained injury to his stomach as 
the result of continued prescription of medication which 
caused a perforation in his stomach.  He also appears to be 
contending that his peripheral vascular difficulties and 
associated skin ulcers condition was aggravated beyond its 
normal course by the medication regimen described above.

The Board will initially address entitlement to compensation 
under 38 U.S.C. § 1151 for a gastrointestinal disability.  As 
stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury, or in this case, a procedure, versus the 
subsequent physical condition.  38 C.F.R. § 3.361(b).  The 
Board notes that the veteran has a history of treatment for 
chronic venous insufficiency with diagnosis of record of deep 
vein thrombosis (DVT).  Prior to admission to the VAMC 
Chillicothe on June 17, 2000, a July 1998 VA discharge 
summary indicates that the veteran was admitted for chronic 
venous insufficiency and discharged with medication 
consisting of Coumadin and ibuprofen, as needed for pain.  
The Board notes that ibuprofen is a non-steroidal anti-
inflammatory drug (NSAID).  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 903 (30th ed. 2003).  A History and Physical 
record, dated in February 2000, indicates that upon 
gastrointestinal (GI) examination the veteran did not have 
peptic ulcer disease or gastroesophageal reflux disease.  A 
VA Discharge Summary, for the period from June 17, 2000 to 
June 27, 2000, indicates that the provisional diagnosis at 
the time of admission was DVT, right, with chronic venous 
insufficiency (post DVT syndrome).  The veteran's discharge 
medications included Coumadin (5 mg once a day) and Naprosyn 
(500 mg twice a day).  A VA Discharge Summary, for the period 
from June 28, 2000 to June 30, 2000, indicates that the 
veteran was referred from the VA outpatient clinic for 
evaluation of GI bleeding.  The recent hospitalization ending 
with a discharge on June 27, 2000 was noted.  It was further 
noted that the veteran was given Naprosyn.  It was also 
reported that he had been treated with intravenous Heparin, 
Coumadin, and Lovenox.  The discharge summary indicated that 
the veteran had a GI consultation with the recommendation for 
an endoscopy and an impression that his GI positive stools 
were most likely from an upper GI bleed, secondary to 
nonsteroidal use and recent anticoagulation.  An endoscopy 
was performed and showed esophagitis, grade II, gastritis 
with multiple erosions, severe duodenitis, and a very large 
irregular ulcer in the duodenal bulb.  The veteran's 
discharge medications noted that he was to resume his 
medications prior to hospitalization, except he was 
instructed not to take his Naprosyn or Coumadin.  Resolving 
any doubt in favor of the veteran, the Board finds that an 
additional disability, as noted above, is demonstrated in the 
record.  

The Board will next analyze whether VA's prescription of 
NSAIDs and Coumadin, as treatment for DVT, including during, 
and on discharge from, his hospital stay at the VAMC 
Chillicothe from June 17, 2000 to June 27, 2000, caused the 
gastric ulcers.  After a review of the record, the Board 
finds support for the veteran's claim.  In this regard, the 
Board again notes that a contemporaneous VA Discharge 
Summary, from June 28, 2000 to June 30, 2000, noted a GI 
consultation with the recommendation for an endoscopy and an 
impression that his GI positive stools were most likely from 
an upper GI bleed, secondary to nonsteroidal use and recent 
anticoagulation.  The Board also notes the record contains a 
VA examination report, dated in December 2005.  The VA 
examiner, after reviewing the claims folder and examining the 
veteran, assessed him with a history of Naprosyn-associated 
ulcers shortly following discharge from the VAMC in 2000.  It 
was noted that there was no evidence of persistent or 
recurrent disease at the time, but an 
esophagogastroduodenoscopy (EGD) is planned.  The record also 
contains the referenced EGD, which is dated in January 2006.  
The findings of the EGD report noted a linear erythema and 
edema in the gastric antrum and erosive bulbar duodenitis and 
mild duodenitis with erythema only in the secondary part of 
the duodenum.  The endoscopic diagnosis was antral gastritis 
and erosive duodenitis, consistent with NSAIDs (aspirin) 
gastropathy, but it was necessary to rule out H. pylori 
(noted as unlikely because the H. pylori antibody was 
negative).  Antral biopsies in February 2006 showed reactive 
gastropathy - reactive foveolar hyperplasia, negligible 
inflammation, and no H. pylori.  It was noted that the 
changes suggest "CHEMICAL" injury such as can be seen with 
NSAIDs, alcohol, and bile reflux.  Duodenal biopsies showed 
focal erosions with regenerative/reparative changes and 
congestion consistent with reaction to NSAIDs.  Moreover, the 
Board notes that the veteran's antral gastritis and erosive 
duodenitis have not been disassociated by competent clinical 
evidence from the veteran's treatment, to include the 
prescription of NSAIDs, at the VAMC in June 2000.  The Board 
notes the absence of any evidence showing that development of 
the gastrointestinal disabilities following the use of 
Coumadin and NSAID's was not reasonably foreseeable.  
However, the Board also notes that the veteran is to be 
afforded every reasonable doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor.  Accordingly, the 
Board finds that entitlement to compensation under 38 
U.S.C.A. § 1151 for antral gastritis and erosive duodenitis, 
as if it were a service-connected disability, is warranted.

The Board will now address entitlement to compensation under 
38 U.S.C. § 1151 for a peripheral vascular disability 
manifested by skin ulcers of his right lower extremity.  As 
previously noted, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability.  The 
record indicates that the veteran has had a history chronic 
venous insufficiency and DVT.  See, e.g., VA discharge 
summary, dated in July 1998.  The February 2000 VA History 
and Physical record notes that the veteran had DVT in his 
right lower extremity in January 1998 and in April 1999.  The 
veteran presented, at that time, with the same symptoms in 
1998 and in 1999.  By history, it was noted that this was his 
fourth DVT admission.  Physical examination of the veteran's 
extremities revealed a tender right ankle on the medial side 
as well as the right mid-calf.  There was no palpable cord, 
but there was a positive Homans' sign.  The impression was 
probable DVT.  A VA kinesiotherapy assessment, dated in 
February 2000, noted that the veteran was diagnosed with 
phlebitis.  An ultrasound, dated in February 2000, noted the 
superficial femoral and popliteal veins of the right lower 
extremity are patent and compressible, but there was no 
evidence of DVT.  As noted above, the VA Discharge Summary, 
for the period from June 17, 2000 to June 27, 2000, indicates 
that the provisional diagnosis at the time of admission was 
DVT, right, with chronic venous insufficiency.  The veteran 
reported complaints of pain swelling of the right ankle for 
two to three weeks prior to admission as compared to his 
baseline.  Upon examination, it was noted that there was pain 
in the right medial ankle and medial foot near the ankle 
joint with mild swelling and no obvious erythema.  A VA 
podiatry follow-up record, dated in July 2000, noted that the 
veteran was seen for evaluation of painful ulcers on his 
right ankle.  The veteran reported that he noticed the ulcers 
began one month ago, after a drug interaction he had had at 
the Chillicothe VAMC.  He stated that the ulcers begin as 
blisters that rupture with a sore located under the blister.  
He also noted that the area surrounding the blister was very 
painful with the pain radiating up and down the leg with 
movement or palpation.  Objective examination revealed slight 
edema on both the medial and lateral sides of the right 
ankle.  The examiner noted multiple punched out lesions 
around the medial ankle.  The lesions were described as moist 
with no erythema, streaking, or discharge/pus.  The lateral 
aspect of the right ankle was noted as being dry and scaly.  
The assessment was venous stasis ulcers.  See also PCP/NP 
progress note, dated in November 2001 (noting follow-up 
treatment for right ankle ulcers and an assessment of venous 
stasis ulcers).  Based on the foregoing and with resolution 
of any doubt in favor of the veteran, the Board finds that 
the record demonstrates an additional disability of skin 
ulcers, diagnosed as venous stasis ulcers.

Applying the pertinent legal criteria to the facts summarized 
above, the competent medical evidence of record does not 
support a conclusion that the veteran's venous stasis ulcers 
on his right lower extremity were in any way related to or 
caused by VA medical care or treatment at the VAMC 
Chillicothe in June 2000.  The competent clinical evidence of 
record also does not establish that the skin ulcers were 
aggravated beyond their normal course by medications 
prescribed by VA in June 2000.  In the absence of a clinical 
opinion indicating a positive causal connection, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The Board notes that merely showing that 
the veteran received VA care and treatment and that he 
suffered an additional disability not establish cause.  See 
38 C.F.R. § 3.361 (c)(1).

It is noted that because the Board has found that any 
additional disability was not caused by VA, the Board is not 
required to make a finding as to whether the event in 
question was reasonably foreseeable.  Loving v. Nicholson, 19 
Vet. App. 96, 99-100 (2005).

The veteran has expressed a belief, that there was fault on 
the part of VA in connection with his treatment at the VAMC 
Chillicothe in June 2000.  The Board acknowledges the 
veteran's statements of record that he had painful sores on 
his right ankle one month following his VA treatment provided 
in June 2000.  In this regard, the Board notes that the 
veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing pain 
and witnessing events, and, as such accepts these statements 
as credible evidence.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, to the extent that the 
veteran has asserted that the veteran's skin ulcers are due 
to VA treatment, the Board notes that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for peripheral vascular 
disability manifested by skin ulcers and diagnosed as venous 
stasis ulcers.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
antral gastritis and erosive duodenitis, as if a service-
connected disability, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
peripheral vascular disability manifested by skin ulcers is 
denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


